Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

USC 112, 6th paragraph interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claim 20 recite the limitation of "processing means” which has a corresponding structure as seen in (Fig. 2, 205)

Claim 20 recite the limitation of "cache storage means” which has a corresponding structure as seen in (Fig. 2, 230)

Claim 20 recite the limitation of "victim row identification means to” which has a corresponding structure as seen in (Fig. 2, 235)

Claim 20 recite the limitation of "victim row protection means to” which has a corresponding structure as seen in (Fig. 2, 225) 

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figure 2.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Allowable Subject Matter

Claims 1-4, 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of Pahwa et al (US 2018/0,032,275), in view of Gurajada (US 2015/0,186,051) do not disclose “an apparatus comprising: processing circuitry; a cache storage;  victim row identification circuitry to: detect a rapid rate of access requests from the processing circuitry to a given row of a dynamic random access memory, DRAM by detecting the rapid rate of access requests to the given row by detecting that the rate of access requests to said given row is abnormally high relative to an expected rate of access requests to said given row;  and responsive to said detecting, identify at least one victim row associated with said given row, and victim row protection circuitry to copy data stored within said at least one victim row to the cache storage” as recited in claim 1 and in similar claims 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111